Title: General Orders, 13 June 1779
From: Washington, George
To: 


        
          
            Head-Quarters Smith’s Tavern [N.Y.] Sunday June 13th 1779
            Parole Westbury—C. Signs Warwick—Wells.
          
          The officers commanding divisions will take the most effectual means to call in all the absent officers of their respective divisions not on essential public business to join their Corps immediately—This order must not be dispensed with or delayed on any account though the execution should be attended with expence: The good of the service and the honor of the officers where they are not absent by order, demand their immediate attendance and no excuse can or will be admited.
          The 2nd Pennsylvania Brigade is to march tomorrow morning at 5 ôclock to relieve the detachment under Colonel Williams at the Forest of Deane—It must go light and furnished with provisions to serve ’till thursday inclusively.
          Colonel Williams will communicate his instructions to Colonel

Johnson and make him acquainted with the Grounds, Roads &c.—which require his attention.
          The Inspection of the Light-Infantry is postponed ’till tomorrow afternoon, five ô clock.
          The Light-Infantry of the 2nd Pennsylvania Brigade agreeable to its’ formation in yesterday’s orders are to remain on the ground until they have passed inspection.
        
        
          After Orders June 13th 1779.
          The Honorable, The Congress have been pleased to pass the following Acts.
        
        
          In Congress June 5th 1779.
          Resolved—That Colonel Dubois, rank in the line of the Army of the United States of America after Colonel Van Cortlandt and Colo. Gansevoort.
          Resolved—That the Commission of Major granted to Captain Prowell in the 11th Pennsylvania Regiment be vacated, and that the rank of the officers continue the same as they were at the time of passing the resolution for incorporating Hartley’s and Patton’s regiments and the Independent Companies & rise according to the principle or rule established.
        
      